Citation Nr: 9927350	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-04 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel







INTRODUCTION

The veteran served on active duty in the military from 
November 1965 to November 1968.  The veteran's service 
included duty in the Republic of Vietnam.

In June 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claim for an increased rating for a right knee 
scar.  At the same time, the RO continued the veteran's 10 
percent rating for residuals of shell fragments in his right 
elbow, granted his service connection claim for PTSD and 
assigned a 10 percent disability evaluation, denied his 
service connection claim for sarcoma, denied his service 
connection claim for sinusitis, and denied his service 
connection claim for prostatitis.  The veteran timely 
appealed to the Board of Veterans' Appeals (Board), and 
elected to appeal only the denial of his increased rating 
claim for his right knee scar.  During the pendency of his 
appeal, the veteran submitted additional medical evidence to 
the RO.  The RO considered this material, and issued a 
Supplemental Statement of the Case (SSOC) continuing the 
veteran's 0 percent rating for his right knee scar.  The 
veteran's appeal is now before the Board for resolution.


FINDINGS OF FACT

1. The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2. The only residual of an in-service right knee laceration 
is a small, linear
well-healed scar on the anterior aspect of his right knee, 
lower portion; the scar is not shown to be symptomatic or to 
result in any functional loss whatsoever.  





CONCLUSION OF LAW

The criteria for a compensable rating for a left knee scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1. 4.2, 4.7, 14, 4.118, Diagnostic 
Codes (DC) 7803, 7804, 7805 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to the veteran, during his service in Vietnam, the 
truck in which he was riding struck a land mine; the truck 
overturned, and the veteran sustained shrapnel injuries to 
his right ear, right knee, and right elbow.  Service personal 
records reflect that he received the Purple Heart.  However, 
the available service medical records do not include any 
records pertaining to the circumstances of the accident, and 
the veteran has indicated that he has no documents detailing 
the basis for his award of the Purple Heart.  The report of 
separation examination indicates that no disabilities were 
noted at discharge.  Although, based on information provided 
by the veteran, the RO made several inquiries to attempt to 
obtain hospital records reflecting treatment for the 
veteran's inquires, the National Personnel Records Center 
(NPRC) has been unable to procure the requested records.  

Following the filing of his original claim for service 
connection, the veteran underwent VA examination in May 1969 
(within one year of his discharge from service).  The 
veteran's complaints then related to the right elbow; no 
current complaints as to the right knee were made.  Although 
the veteran indicated that he heard a "cracking" sound in 
the knee joints on extreme flexion, the orthopedic examiner 
noted that the veteran reported that this was present prior 
to service; he also indicated that there was no associated 
pain or locking of the joints.  On clinical observation, 
there was full range of motion of all joints without pain or 
swelling, and there was no muscle atrophy and no decrease in 
motor strength.  While X-rays revealed retained metallic 
fragments in the soft tissue of the elbow, the right knee x-
rays were completely normal.  The only orthopedic diagnosis 
rendered was with respect to the shrapnel wound of the left 
elbow.  As regards the right knee, the examiner diagnosed 
residual scar, traumatic laceration of the right knee, non-
disfiguring, asymptomatic.   

In December 1969, the RO granted service connection for a 
scar, right knee, residuals, laceration, and assigned a 
noncompensable evaluation under Diagnostic Code 7805.

In connection with the current claim for an increased rating, 
filed in January 1997, the veteran underwent a VA examination 
in February 1997.  The examiner noted a small scar on the 
anterior aspect of the right knee, lower portion.  The scar 
was described as about 1.5 inches long, linear in shape, and 
was very hard to see.  It was observed to be whitish, well 
healed, and very superficial.  The examiner noted that there 
was no keloid formation or inflammation, the scar was non-
tender.  The examiner concluded that the scar did not produce 
any cosmetic defect.  The examiner also noted that the 
veteran's right knee had no swelling, deformity or 
instability.  The veteran experienced a full range of knee 
motion without any pain.

The veteran submitted medical records from his private 
physician, Bradley J. Magill, D.P.M., in May 1998.  Dr. 
Magill stated that he evaluated the veteran on February 2, 
1998, and recorded the veteran's history of injury in 
Vietnam.  Dr. Magill observed a scar on the veteran's right 
knee.  Dr. Magill also observed decreased range of motion of 
right sub-taylor joint, with decreased eversion.  Dr. Magill 
observed that there was a corresponding medial heel callous 
present.  Dr. Magill also stated it was possible that the 
excessive pronation he found that the veteran experienced 
with his right foot could be related to the veteran's old 
right leg and knee injury.




II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for compensable evaluation for his service connected 
right knee scar is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994);
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptom-atology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  The rating schedule authorizes 
the assignment of a zero percent (noncompensable) evaluation 
in every instance in which the rating schedule does not 
provide such an evaluation and the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where entitlement to compensation is 
already established and the appropriateness of the present 
rating is at issue, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As noted above, the medical evidence generated since shortly 
after the veteran's discharge from service consistently has 
shown that the only residual of the veteran's service-
connected right knee laceration is a right knee scar.  
Although the record contains a recent indication from Dr. 
Magill that orthopedic disability associated with the right 
knee may be related to the veteran's old "right leg and knee 
injury," no factual and/or medical basis for this opinion 
has been provided, and the opinion, itself, is not consistent 
with other any medical evidence of record.  Thus, the Board 
will consider only the appropriate evaluation for the right 
knee scar.  

The veteran's right knee scar currently is assigned a 
noncompensable disability rating under 38 C.F.R. 4.118, 
Diagnostic Code 7805.  Under this diagnostic code, a scar is 
to be evaluated based on the limitation of function of the 
affected part.  Additionally, the Board would point out that, 
with respect to scars other than burn scars or disfiguring 
scars of the head, face, or neck, DCs 7803 and 7804 provide, 
respectively, that a 10 percent evaluation is assigned for 
superficial scars that are either poorly nourished, with 
repeated ulceration; or that are tender and painful on 
objective demonstration.  

In the veteran's case, his scar is appropriately evaluated as 
noncompensably disabling.  Despite the veteran's complaints 
of itching and tightness associated with the scar, medically, 
the scar has been consistently shown to be asymptomatic--
well-healed, non-tender, and non-adherent with no retained 
foreign bodies.  Furthermore, the scar, itself, is not shown 
to result in any pain or in any functional limitation 
whatsoever. While Dr. Magill noted that the veteran has 
decreased range of motion of the right sub-taylor joint, and 
noted the presence of decreased eversion, he did not indicate 
that these conditions were the result of the small scar on 
the veteran's right knee, and there is otherwise no evidence 
of functional loss associated with the right knee scar.  
Hence, there is no basis for assignment of a 10 percent 
evaluation under Diagnostic Code 7803, 7804 or 7805.  There 
also is no other diagnostic code pertaining to scars which 
could potentially provide for a higher evaluation is 
applicable here, as the veteran scar is not shown to be 
disfiguring involving the face and neck (DC 7800); or to be 
comparable to third degree burns (DC 7801).

Under the circumstances, the Board finds that the residuals 
of the veteran's right knee wound are appropriately evaluated 
as 0 percent disabling under DC 7805.  The Board has 
considered the applicability of the reasonable doubt doctrine 
under 38 U.S.C.A. § 5107(b); however, as the preponderance of 
the evidence is against an increased evaluation, that 
doctrine is not for application in the instant case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).

The above determination is based on consideration of the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. Additionally, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's disability. There has been no showing 
that the condition under consideration has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet.App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

